           Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 1 of 14



      Name


                                                                                     '
                                                                                     (.




                                                       note -I ~~....___-/b~~-!low J1pj}
~-~:__ _ _ _ _IN_T_H_E_UN--'--"IT~E-D_S_T_A-TE_S_D_I-ST_RI_C_T_C_O_U_R_T__                     e/1 Brr (f!J
                              FOR THE EASTERN DISTRICT OF CALIFORNIA                                      L/ ( \


                                                                                                4~5


                                                                CaseNo.       (J ~--eN'- {Lff)-           DAD-EP&
       (T.Vrite the full name of each plaintiff who is filing
                                                                (to be filled in by the Clerk's Office)
       this complaint. If the names of all the plaintiffs
       cannot fit in the space above, please write "see
       attached" in the space and attach an additional
                                                                Jury Trial:      DYes~
                                                                                 (check one)
       page with the full 'list of names.)


           -against-




       (Write the full name of each defendant who is
       being sued. If the names of all the defendants
       cannot fit in the space above, please write "see
       attached" in the space and attach an additional
       pagz with the full list of names.)
     Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 2 of 14



I.    The Parties to This Complaint

      A.    The Plaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                    Name




                    Telephone Number


      B.     The Defendant(s)

             Provide the information below for each defendant named in the complaint,
             whether the defendant is an individual, a government agency, an organization, or
             a corporation. For an individual defendant, include the person's job or title (if
             known). Attach additional pages if needed.




                    City and County
                     State and Zip Code
                    Telephone Number


             Defendant No.2
                     Name
                     Job or Title
                     (if known)
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number


                                              2
      Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 3 of 14




              Defendant No. 3
                      Name
                      Job or Title
                      (if known)
                           I

                      Street Address
                      City and County
                      State and Zip Code
                      Telephone Number


              Defendant No. 4
                      Name
                      Job or Title
                      (if known)
                      Street Address
                      City and County
                      State and Zip Code
                      Telephone Number


II.     Basis for Jurisdiction

        Federal Courts are courts of limited jurisdiction (limited power). Generally, only two
       ·types of cases can be heard in Federal Court: cases involving a federal question and cases
        involving diversity of citizenship of the parties. Under 28 U .S.C. § 1331, a case arising
        under the United States Constitution or federal laws or treaties is a federal question case.
        Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another
        state or nation and the amount at stake is more than $75,000 is a diversity of citizenship
        case. In a diversity of citizenship case, no defendant may be a citizen of the same state as
         any plaintiff.

        Wnat is the basis for Federal Court jurisdiction? (check all that apply)

              0   Federal question                        0   Diversity of citizenship




                                                  3
Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 4 of 14




 Fill out the paragraphs in this section that apply to this case.

 A.     If the Basis for Jurisdiction Is a Federal Question

         List the specific federal statutes, federal treaties, and/or provisions of the United
         States Constitution that are at issue in this case. .




 B.      If the Basis for Jurisdiction Is Diversity of Citizenship

         1.      The Plaintiff(s)

                 a.        If the plaintiff is an individual

                           The plaintiff, (name)    G-tJ ~J<.JiD. , is a citilef of
                      \/   the State of (name)       c? /4       ."--[; /7 1/L{)
                   r1'f:S                                                      .
                 b.        If the plaintiff is a corporation

                           The plaintiff, (name)                                , is incorporated
                           under the laws of the State of (name) _ _ _ _ _ _ _ _ __
                           and has its principal place of business in the State of (name)



                 (If more than one plaintiff is named in the complaint, attach an additional
                 page providing the same information for each additional plaintiff)

          2.      The Defendant(s)

                  a.       If the defendant is an individual

                           The defendant, (name) _ _ _ _ _ _ _ _ _ _, is a citizen of
                           the State of (name)                      Or is a citizen of
                           (foreign nation) _ _ _" _ _ _ _ _ __




                                                4
       Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 5 of 14




                       b.      If the defendant is a corporation

                               The defendant, (name)                              , is
                               incorporated under the laws of the State of (name)
                               _ _ _ _ _ _ _ _ _ _ _ , and has its principal place of
                               business in the State of (name)                                  Or is
                               incorporated under the laws of (foreign nation)
                               _ _ _ _ _ _ _ _ _ _ , and has its principal place of
                               business in (name) _ _ _ _ _ _ _ _ _ __

                        (If more than one defendant is named in the complaint, attach an
                        additional page providing the same information for each additional
                        defendant.)

                3.      The Amount in Controversy

                        The amount in controversy-the amount the plaintiff claims the defendant
                        owes or the amount at stake-is more than $75,000, not counting interest
                        and costs of court, because (explain):




III.     Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as
         briefly as possible the facts showing that each plaintiff is entitled to the damages or other
         relief sought. State how each defendant was involved and what each defendant did that
         caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
         ofthat involvement or conduct. If more than one claim is asserted, number each claim
         and write a short and plain statement of each claim in a separate paragraph. Attach
         additional pages if needed.




                                                    5
      Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 6 of 14




IV.    Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
       order. Do not make legal arguments. Include any basis for claiming that the wrongs
       alleged are continuing at the present time. Include the amounts of any actual damages
       claimed for the acts alleged and the basis for these amounts. Include any punitive or
       exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
       actual or punitive money damages.




V.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and beliefthat this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing Jaw or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11.

                I agree to provide the Clerk's Office with any changes to my address where case-
                related papers may be served. I understand that my failure to keep a current
                address on file with the Clerk's Office may result in the dismissal of my case.

                Date of signing:   f Q....-j2_ , 20.1Jl_
                Signature ofPlaintiff




                                                  6
Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 7 of 14
                                                                                                                                                                                              '           ------...,      --


                                                                                                                                                                                 r~~-,~
              ,./   --- ------------~----



-- --                                                                   Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 8 of 14
 ·"--
                                i       ___..     'F

                            I       '
                            I




                            "                                                                                                                                         .::~



                                                -~Y·*·t~i?~~~t(~·~:·~?2IE :~~-~~-:::~~:..:f ~~:,3d~~f:t~~r~:~)g~                                                                                                                             I
                                                                                          IJ.
                        "
                                                                                                                                                                                  ...
                                                                                                                                                                               _.,, • ..,,
                                                                                                                                                                                        ~,_                ~-
                                                                                                                                                                                                               .•·e•.:"
                                                                                                                                         U.S. POSTAGE PAID                   - .-;-ti~&

                                                                          ~
                                                                                                                                         FCM LETTER                    '
                                                                                                                                                                              \"'.:>:.~
                                                                                                                                                                                                         !i"¥'>'
                                                                                                                                                                                                   -.,~ ~"t~                                 I
                                                                                                                                                                                                                                             '




                                                                    ul~                                                                                                                                                        -/
                                                                                                                                         MADERA,CA



                                                                                                                                    -;~:i:~~~~'c      -~
                                                                                                                                         93539
                                                            . . II'                  1-           !111111                                OCT o~~.1e
                                                                                                                                         AMou,.,.,
                                                             .                   . ..                               4                      $6.20
                                                                                                                                             ..
                                                                                                                                         R2304H 109796-0S
                                                                                                                                                                 "'   ::;

 l   .                                                     7018 0680 0001 1337 5611


                                                            l-c-.-j                        o U ·- 2;; I 12- tJ1 {(~ /)7- ti!}~tJ.J H//-r?
                                                .i               7{y~
                                                                                                                   .Jl) , ,/A f,/~   1     tJ         ·      Ho ~\~ e                                                            I
                                                                  ""  / V) fd/ll
                                                                            '"'' .
                                                                                                                               Cf I· L.11~
                                                                                                                                     '7                      .
                                                                                                                                                                  . .                             .. :~                        . I
                                                /      0
                                                            (                                                           Vrll.·
                                                                                                                        i
                                                                                                                                                                                                                                             i




                                                                                          _         c7/3~<q~/fi                                                                                                                              I




                                        QJL-- r czo :z~tf~btf!f I                                                                                                                                                              I //
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                   /'



                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                 ~·----


                                                                                                                                                                                                                                                   I




                                                                                      ------------------------·---- ------------
                                                                                                                                                                                                                                   , /....       --
         \,                                                                                                                                                                    --------- ----
              ''·-~                                                                                                             )
                                                                                    \
                                                    I
                                                          .
            Case 1:18-cv-01415-DAD-EPG Document 1..... Filed
                                                          . 10/12/18 Page 9 of 14
llf.·
....    -
        ,




                  ~-,*···   .....




                                                                                       .<
                                                                                    .'·}~-·   '/

                                                                                               I


                                                                                               I
        Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 10 of 14




                                                                                           I


\                                                                              -   "·~
                                                                             . .. ' ,-~
                                                                                     ...
                                                                                           i
                                                                                           I



    \                                                          -~ 16J<Jfl1 !l~~
                                          /;;0~
    Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 11 of 14
                                      ··A:4'
                                        .    _J
                                      • 'Ill!'''       -·~·~   ••.   ·•ir-.     .
                                                                              ")9   .   :   . •




            :::~
            --.,                 ·.                '

                              ..... ~~..-.:;; __ -,,11 -f!j_~~

        .., "·'<·                             /!
                                      -]1i
                                       ~·
                                          '




                    _. ....

             ....   -....   ~   .. ""-

\
            Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 12 of 14




                                                                             Postmark
                                                                               Hem




                                                                         1 0/03/2018




\
    \



        \
          Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 13 of 14




                                                         Product                  Sale               Fl nal
                                                         Oeser Iptl on            Qty ·              Price
                                                         sarnswilw #iO-·--·-   -- 1   ·---·--$o:s~·
                                                         Env
                                                             <Un1t Prlce:$0.63) .
                                                         First-Class          1                $0.50
                                                         Mall
                                                         Letter
                                                             CDomesttc>
                                                             <WASHINGTON, DC 20500>
                                                             <Wetght:O Lb 0.70 Ozl
                                                             <Estimated Delivery Date>
                                                             <Saturday 10/06/2018>
                                                         Certified             1        $3.45
                                                              (liUSPS Certified ~all H> ~
                                                                {70180680000113375611)~
                                                          Return                               $2.75
                                                          Receipt
                                                                <~USPS Return Receipt #)
                                                              (9590940234957275186111>
                                                          Affixed              1       ($0.50)
                                                          Postage
                                                               <Affixed Amount:$0.50>
                                                         iota!---·                       $6.83-
                                                                                                       /

                                                         Cash                         · ---····-$7   :oa-·-
                                                         Change                              <$0.17>
                                                         Text your tracking number to 28777
                                                         <2USPS> to get the latest status.
                                                         Standard Message and Data rates maY
                                                         apply. You rnay also visit www.usps.com
                                                         USPS Tracking or call 1-800-222-1811.

                                                                      Preview your Mall
                                                                     Track your Packages
                                                                     Sign up for FREE®
                                                                  www.lnformeddellvery.com

                                                          All sales final on stamps and postage
                                                          Refunds for guaranteed services only
                                                               \hank you for your business
                                                                  HELP US SERVE VOU BETTER
                                                                  TELL US ABOUT YOUR RECENT
                                                                      POSTAL EXPERIENCE
                                                                        Go to:
                                                            https://pos 1experience.cQm/Pos
                                                                                     •'
                                                            840-5950-0094-00           2-92844-02




'------
                                                                    YOUR OPINION COUNTS
Case 1:18-cv-01415-DAD-EPG Document 1 Filed 10/12/18 Page 14 of 14
